DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/08/21 has been entered.  Accordingly, claims 1-20 are currently pending in the application.  
Applicant's remarks regarding claims 1 and 15 have overcome the rejections in view of U.S. Patent Publication No. 2017/0028434 (EVANS) previously set forth in the Office Action mailed 09/10/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Stockett on 11/19/2021.
The application has been amended as follows: 
Claims 19-20. Cancelled.

Reasons for Allowance
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 15, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to an additive manufacturing system and a head for an additive manufacturing system and as instantly claimed is that while the prior art U.S. Patent Publication No. 2017/0028434 (EVANS) teaches
a print head configured to discharge a continuous reinforcement at least partially coated with a liquid matrix, the print head having at least one low-pressure port located upstream of an outlet; a pump fluidly connected to the low-pressure port and configured to drawn liquid matrix through the low-pressure port; a support configured to move the print head during discharging; and -3- PATENT Attorney Docket No. 0074-00 Application No. 16/546,288 a controller in communication with the print head, the support, and the pump, the controller configured to adjust a pressure applied to the low-pressure port by the pump during multiple modes of operation.
a print head configured to discharge a continuous reinforcement at least partially coated with a liquid matrix, a pump fluidly connected to the low-pressure port and configured to drawn liquid matrix through the low-pressure port; a support configured to move the print head during discharging; and a controller in communication with the print head, the support, and the pump. However, the prior art of record does not teach or suggest that the print head having at least one low-pressure port located upstream of an outlet and configured to draw liquid matrix through the low-pressure port nor a pump fluidly connected to the low-pressure port.
 Claim(s) 2-14 and 16-18 are allowed because the claims are dependent upon allowable independent claims 1 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                        


/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743